Citation Nr: 1729072	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether it was proper to sever service connection for bilateral peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and The Veteran's roommate


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1969.

This matter is on appeal from rating decisions in March 2010 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The March 2010 decision granted service connection and an evaluation of 20 percent for diabetes mellitus.  The April 2012 decision severed service connection for bilateral peripheral neuropathy.

The Veteran testified before a Decision Review Officer at a personal hearing in February 2006.  A transcript of the hearing is of record.

The Board notes that the Veteran was denied a finding of total disability based on individual unemployability (TDIU), and the Veteran has not disagreed with any aspect of the decision on that issue.  TDIU entitlement is therefore not inferred as part and parcel of the current claim for increased rating for diabetes mellitus.  See Tyrues v. Shinseki,732 F.3d 1351 (2013); Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  A medical examiner has certified that, in the light of all accumulated evidence, the March 2006 diagnosis on which service connection was predicated is clearly erroneous.   

2.  For the entire period on appeal, the Veteran's diabetes mellitus has required treatment with an oral hypoglycemic agent, the use of insulin, and restricted diet for control; there is no necessity for regulation of activities to control blood sugars. 

  
CONCLUSIONS OF LAW

1.  The severance of service connection for peripheral neuropathy was proper, and service connection is not restored.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105, 3.303 (2015).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in February 2009, May 2009 and June 2011. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    


Severance of Service Connection

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous, with the burden of proof being upon VA.  However, the review of the record is not limited to evidence that was before the RO at the time of the original adjudication.  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  

A change in diagnosis may be accepted as a basis for a severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(d).  Accordingly, service connection remains severed. 

In this case, the Veteran was granted service connection for peripheral neuropathy in a March 2006 rating decision, which was based substantially on a March 2006 VA examination in which the Veteran reported numbness and tingling in the bottoms of his feet.  Without offering a rationale, the examiner diagnosed peripheral neuropathy, and opined that it was at least as likely as not caused by or a result of diabetes mellitus.

Based on a May 2009 evaluation for increase in his rating for peripheral neuropathy, the RO issued a rating decision in January 2012 proposing to sever service connection for this disability.  The RO issued the rating decision on appeal in April 2012, which severed service connection. 

As an initial matter, there are specific notice requirements which are applicable to severance of service connection.  38 C.F.R. § 3.105(d), (i).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing.  38 C.F.R. § 3.105(i).  If additional evidence is not received within the 60 day window following notice of the proposed rating reduction, a final rating action will be taken and the award reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

In this case, the RO provided adequate notice to the Veteran of the proposed severance in a January 2012 rating decision, explaining the Veteran's procedural rights in the accompanying letter also sent in January.  After this letter was sent, the Veteran was afforded a new VA examination.  The RO did not sever service connection until April 2012, effective July 2012.  Based on this evidence, the Board finds that the requirements regarding notice for the severance of service connection have been met.  38 C.F.R. § 3.105(d). 

Further, the Board finds that severance of service connection is warranted, as the March 2006 diagnosis supporting the original rating decision was clearly erroneous.  Specifically, the substantiated opinions submitted by VA examiners in July 2011 and January 2012, upon which the April 2011 severance was based, were substantiated with adequate reasoning.  In the July 2011 examination, the examiner noted that the Veteran's history and physical examination were inconsistent with diabetic neuropathy.  Further, the examiner pointed out the Veteran's B-12 deficiency and his lead poisoning due to working in a shipyard in the presence of lead, as more likely causes of peripheral neuropathy than diabetes.  In a May 2009 examination, the examiner noted that in the course of two months, the Veteran's symptoms changed from tingling and burning for short periods, once or twice a month, to persistent numbness, tingling, and burning.  Based on the dramatic change in symptomatology, the examiner concluded that the Veteran did not have diabetic neuropathy.  

In a subsequent VA examination administered in January 2012, the examiner noted that the Veteran's 2001 diagnosis of peripheral neuropathy was too close in time to his 1999 diagnosis of diabetes for there to be a causal connection, as peripheral neuropathy associated with diabetes mellitus typically develops after ten to fifteen years after the onset of diabetes mellitus.  The examiner also reiterated the Veteran's B-12 deficiency and that his diabetes was well-controlled, making it less likely to have caused his peripheral neuropathy.  Based on the above, the examiner certified that the unsubstantiated opinion underlying the initial grant of service connection for peripheral neuropathy was clearly and unmistakably erroneous.  

The Board notes the March 2015 VA examination in which the clinician states that the Veteran has diabetic peripheral neuropathy with onset in 2014.  A September 2015 note by the examiner clarified this discrepancy, noting that no objective evidence is offered to corroborate that the Veteran developed peripheral neuropathy as a result of diabetes, rather than other factors.  Further, the examiner's reasoning was limited to "the severity of the complication."  As such, this examination is of limited probative value.  

In light of all accumulated evidence of record, including the Veteran's B-12 deficiency, the new examinations show that the March 2006 examination upon which service connection for peripheral neuropathy was based is clearly erroneous.  Accordingly, severance of service connection for this disorder was proper.
 
Increased Rating

The Veteran is presently service connected for diabetes mellitus, type II, rated as 20 percent disabling from May 24, 2003.  In his VA Form 9, the Veteran contends that he is entitled to a higher rating because he takes daily insulin.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's diabetes mellitus, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's diabetes mellitus, type II, is presently rated under Diagnostic Code 7913, which compensates for diabetes mellitus.  

Under the applicable diagnostic criteria, a 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or prescription of an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

A 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Finally, a 100 percent rating is granted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

After carefully reviewing the evidence of record, the Board finds that a higher rating is not warranted for any period on appeal.  Particularly, at no point on appeal has the Veteran's diabetes mellitus, type II, been shown to require any more treatment than use of an oral hypoglycemic agent, restricted diet, and insulin.  He has not required that his activities be limited -- rather, he has been encouraged to exercise more.  He has not been hospitalized or required trips to his diabetic care provider 2 times per month or more.  

The Veteran was afforded an initial VA examination in October 2004.  He denied any ketoacidosis, hypoglycemic reactions, hospitalizations, or restrictions due to diabetes.  At a February 2006 hearing, the Veteran testified that while he was treated at routine appointments for high blood sugar, he had never been hospitalized for hypoglycemic reactions.  According to a March 2009 VAX, he has a rare, very mild hypoglycemia requiring a small snack, approximately once every two months.  However, there is no evidence of record that he has ever been hospitalized for this condition.  Similarly, at March 2006 and July 2011 C&P examinations, he was reported to not have been hospitalized for ketoacidosis or hypoglycemic reactions.  In response to a March 2015 DBQ, the Veteran reported managing his diabetes with a restricted diet, taking an oral hypoglycemic agent, insulin more than once a day, visiting a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  The Veteran reported that he does not require regulation of his activities as management of diabetes, visits a diabetic care provider less than twice a month for ketoacidosis or hypoglycemia, and had not been hospitalized for either over the previous 12 months.    

In a March 2016 DBQ, the Veteran reported that he does not require regulation of his activities for management of his diabetes, visits a diabetic care provider less than twice a month for ketoacidosis or hypoglycemia, and had not been hospitalized for either over the previous 12 months.  

In an April 2016 primary care note, the Veteran reported his feet swelling, which required restrictive activity.  However, he did not report having to refrain from strenuous activity.  Further, several other instances in the record mention a regular exercise regimen, and avoidance of strenuous activity is not mentioned. 

In several instances throughout the record, the Veteran is shown to be prescribed insulin daily, and sometimes twice a day.  However, absent any episodes of ketoacidosis, hypoglycemic reactions, or avoidance of strenuous activity, insulin is not a reason to grant a rating in excess of 20 percent, regardless of the frequency.

In sum, the evidence supports a finding that the Veteran's diabetes mellitus, type II, only requires insulin, an oral hypoglycemic agent, and restricted diet.  As such, a rating in excess of 20 percent is not warranted under the applicable diagnostic criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

The severance of service connection for peripheral neuropathy was proper, and is continued.

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.   




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


